Citation Nr: 1137313	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  00-04 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama




THE ISSUES

1.  Entitlement to service connection for claimed low back disability with pain and degenerative disc disease.  

2.  Entitlement to service connection for claimed erectile dysfunction as secondary to the posttraumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1973 and from March 1974 to March 1975.  He served in Vietnam from August 1971 to May 1972.   

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2000 rating decision by the RO, which denied service connection for a low back disorder.    

This appeal originally came before the Board merged with a claim of service connection for PTSD.  In May 2001, during the pendency of this appeal, the Veteran testified before a Veterans Law Judge at a hearing held in Washington, D.C., but the only issue addressed at that hearing was service connection for PTSD.  

In an August 2005 decision, the Board granted service connection for PTSD, so that issue is no longer on appeal.   

The August 2005 decision also determined that the claim for service connection for low back pain had been previously denied in an unappealed September 1997 rating decision and found new and material evidence had been received to reopen the claim.  

The Board remanded the reopened claim to the RO for further development.  

The Board notes that custody of the file was transferred to RO in Baltimore, Maryland in December 2004.  

However, in March 2006, the Veteran filed a letter requesting that his file be transferred since he had moved back to the RO in Alabama.  

The Board issued a decision in October 2006 denying the claim of service connection for a low back disorder.  

The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2008, the Court issued an Order granting the parties' Joint Motion to vacate the decision and remand the case back to the Board for actions in compliance with the Court's order.  

A September 2009 rating decision denied service connection for erectile dysfunction as secondary to the PTSD.  The Veteran perfected an appeal of this issue.    

In March 2010, the issue of service connection for a low back disorder was remanded to the RO for additional development.   

The issue of service connection for a low back disability is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The currently demonstrated erectile dysfunction is shown as likely as not to be due to the service-connected PTSD.    


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by erectile dysfunction is proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken is fully favorable to the Veteran, further discussion of VCAA is not required at this time.  


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004; see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (effective prior to and from October 10, 2006).

The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran asserts that his current erectile dysfunction is secondary to the service-connected PTSD.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (effective prior to and from October 10, 2006).

There is medical evidence which establishes that the erectile dysfunction is caused by the service-connected PTSD.  As noted, in August 2005, the Board granted service connection for PTSD.  In September 2005, the RO implemented the Board decision and granted service connection for PTSD and assigned a 70 percent rating, effective on December 8, 2003.  

A July 2009 VA examination report showed a diagnosis of erectile dysfunction.  The examiner opined that it was more likely that the PTSD caused the erectile dysfunction.  The examiner stated that it was less likely than not that the medication for the PTSD caused the erectile dysfunction.  The examiner noted that the Veteran's current medication, Citalopram, was known to cause a decrease in libido in less than 2 percent of patients.  

There is no competent evidence which attributes the erectile dysfunction to a disease other than the PTSD.

On review of the record, in this case, the Board finds the evidence to be in relative equipoise is showing  supports that the current erectile dysfunction as likely as not is proximately due to or the result of the service-connected PTSD.  

Accordingly, on this record, service connection for erectile dysfunction is warranted.


ORDER

Secondary service connection for erectile dysfunction is granted.  


REMAND

The Veterans Claims Assistance Act of 2000 imposes a duty upon VA to seek relevant treatment records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).  

Regarding the claim of service connection for a low back disorder, the Board finds that additional development is necessary before a decision can be made on the merits.  

In a June 2011 statement, the Veteran identified current treatment records for the claimed low back condition.  He reported receiving treatment for the low back disability from Dr. Booker at the South Lake Orthopedics, 4517 Southlake Parkway, Suite 202, Birmingham. Alabama, 35244.  

A review of the record shows that, in October 2007, the Veteran submitted a signed VA Form 21-4142, Authorization and Consent to release Information to VA, in which he identified medical treatment for his claimed low back disability through his former employer, Anniston Army Depot.  

In October 2007, the RO sent a letter to Anniston Army Depot and requested information regarding the Veteran's employment.  There is no indication that the RO requested copies of the Veteran's medical records.  
 
The Board finds that the RO should request the necessary releases from the Veteran and attempt to obtain and associate with the claims folder copies of any outstanding treatment records.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  After obtaining any necessary releases from the Veteran, the RO should take all indicated action in order to obtain copies of the treatment records from Dr. Booker at the South Lake Orthopedics, 4517 Southlake Parkway, Suite 202, Birmingham. Alabama, 35244, and from the Anniston Army Depot dealing with treatment for the claimed low back  disorder.   

If no records are available, documentation stating such should be incorporated into the claims file.  

The Veteran also should be informed that he may submit medical evidence or treatment to support his claim.  

2.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the RO should furnish a fully responsive  Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


